BURGER, Circuit Judge
(dissenting),
I would remand the case to the Federal Communications Commission with direc*268tions to incorporate in the record all information which it has in its possession relating to the cost and engineering and structural characteristics of towers in the range of 1000 to 2000 feet and to reconsider the application in light of that information.
A hearing of this kind is not intended to be adversary in nature, even though the burden is on the petitioner to establish a factual and legal basis for the relief sought. On the basis of the present record it appears that no towers have been constructed as high as 2000 feet. This alone would indicate that the petitioner has a heavy burden and it is doubtful if he has met that burden. One signal tower has been constructed to a height of 1610 feet but there is nothing in the record as to engineering, structural or other characteristics of that tower or its cost. While a tower of 2000 feet strains the inexpert imagination, it seems to me that new developments are not encouraged by an attitude on the part of the Commission that a petitioner proposing such a tower must prove its feasibility without the aid of information possessed by the Commission; if the Commission has any information which would shed light on the total subject un■der inquiry, i. e., the engineering specifications, physical characteristics, cost, hazards to aerial navigation, etc., all this should be made part of the record in the interest of affording a basis for an intelligent decision. Nor should we be called upon to review the subject unaided by ; he Commissions accumulated information and experience The frequently mentioned expertise’ of administrative agencies is not to be regarded as a means by which evaluations can be made on important evidentiary matter m the knowledge or possession of the Commission but not readily available to the public or e m us ry.
The record made by the petitioner is admittedly not a strong one in support of its application for so drastic an innovation as a signal tower more than three times the height of the Washington Monument, but this does not justify the Commission’s failure to make available to the parties — and to this court — all relevant information which it possesses concerning high signal towers. An applicant seeking modification of its equipment in new and uncharted areas of scientific or engineering developments is entitled to know how high is the hurdle be mus^ jump,